



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Wang v. Wang,









2020 BCCA 15




Date: 2020/01/16

Docket: CA45052

Between:

Hong Jie Wang also
known as Anita Wang

Appellant

(Plaintiff)

And

Yong Li Wang also
known as William Wang

Respondent

(Defendant)

Corrected
Judgment:  The text of the summary of this judgment was corrected
on January 20, 2020.




Before:



The Honourable Madam Justice Saunders

The Honourable Mr. Justice Harris

The Honourable Madam Justice Dickson




On appeal from:  An
order of the Supreme Court of British Columbia, dated
December 28, 2017 (
Wang v. Wang
, 2017 BCSC 2395,
Vancouver Docket S‑163857).




Counsel for the Appellant:



M.D. Andrews, Q.C.
S.A. Griffin
J. Cytrynbaum





Counsel for the Respondent:



J.A. Henshall
M.B. Funt







Place and Date of Hearing:



Vancouver, British
  Columbia

November 7, 2019





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2020









Written Reasons by:





The Honourable Madam
  Justice Saunders





Concurred in by:





The Honourable Mr. Justice Harris
The Honourable Madam Justice Dickson




Summary:

Mr. Wang and Ms. Wang
contracted to jointly purchase property. Ms. Wang granted Mr. Wang a
power of attorney for the purpose of applying for a mortgage to secure the
necessary funds in the event Ms. Wangs funds were not ready by the
closing date. Mr. Wang received Ms. Wangs funds before the closing
date and applied for a mortgage nonetheless. He funded the purchase of the
property with his deposit ($75,000), the mortgage proceeds ($570,000), and Ms. Wangs
cash contribution ($651,000). A judge held Mr. Wang did not breach a
fiduciary duty and in any event, Ms. Wang was barred from an equitable
remedy on the basis of the clean hands doctrine. The judge ordered a
contractual accounting.

On appeal, Ms. Wang
contends the judge erred in failing to find Mr. Wang owed Ms. Wang a
fiduciary duty, in failing to find Mr. Wang breached the fiduciary duty,
in restricting the remedy to a contractual accounting, and in holding that Ms. Wang
was barred from an equitable remedy.

Held: Appeal allowed. The power of
attorney created a fiduciary duty that Mr. Wang act in Ms. Wangs
best interests; Mr. Wang breached this duty. Ms. Wang is not barred
from an equitable remedy as the clean hands doctrine is narrow and does not
encompass her activities here. As a remedy, with an exception for Mr. Wangs
interest in the property due to his deposit, Mr. Wangs interest should be
held in a constructive trust for Ms. Wang with a charging order in favour
of Mr. Wang to repay him the principal amount of the mortgage, and there
needs to be an accounting of related expenditures and receipts.

Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

This is an appeal centered on a power of attorney. The power of attorney
was given by Ms. Wang, the appellant, to Mr. Wang, the respondent, allowing
him to do on [her] behalf anything that [she could] lawfully do by an
attorney, subject to the conditions and restrictions that he was only to
sell, transfer, dispose of and mortgage a five‑acre parcel in Port
Coquitlam, British Columbia that the parties were buying.

[2]

The first question before us is whether the power of attorney created a
fiduciary duty on the attorney, Mr. Wang, to refrain from using the
instrument for his benefit to the burden of the donor, Ms. Wang. If the
answer is yes, the second question is whether the attorney breached the
fiduciary duty. If the answer to that question is yes, the third question is
what remedy, if any, should issue.

[3]

The judge found there was no fiduciary duty breached by Mr. Wang,
and ordered only an accounting between the parties to equalize their
contributions to the purchase price and expenses connected to the property. Ms. Wang
appeals from the order and seeks a remedy for breach of fiduciary duty.

The Circumstances

[4]

The judge faced problems in her fact finding role both because there
were serious issues of credibility that diminished the value of the parties
evidence, and because the document trail discussed two versions of the purchase
transaction, one at a price of $1.27 million and one at $1.5 million.
As to credibility, the judge said:

[42]      I agree that neither party is credible. I did not
find any of the witnesses who testified in this case credible. In my opinion,
no one told the truth about their relationship and the circumstances
surrounding the purchase of the Property. They all testified to occurrences and
events that made no sense and were not credible.



[48]      In my view, little, if anything, the plaintiff
testified to can be relied upon.

[49]      The defendants evidence does not make sense
either. He has no explanation for his signature and initials on Document No. 2
or his initial on the purchasers statement of adjustments showing $1.5 million
as the purchase price. I do not believe he cannot recall how and why and at
whose behest the documents were created.

[50]      After listening to all of the witnesses, I have
decided I cannot believe any of them about the circumstances surrounding the
purchase of the Property.



[54]      In this case there has
been both deliberate falsehood and exaggeration on the part of all of the
witnesses. As noted above, not only do the parties dispute almost all of the
material facts, they accuse each other of lying to the court, and dispute which
documents they signed or saw. In these circumstances, the fact finding process
becomes very difficult, if not impossible.

[5]

Because the dealings on the property are far from straight forward, I
will describe them in an abbreviated way only, side‑stepping much of the
confusion that was addressed at trial that is not relevant in this court.

[6]

Mr. Wang is a resident of British Columbia, born in Shandong,
China. Ms. Wang is a business person resident in Shandong, China.

[7]

In May 2011, Mr. Wang contracted to purchase the property for
$1.27 million. In August 2011, in Shandong, Mr. Wang met with Ms. Wang.
She expressed an interest in acquiring a half interest in the property. On
August 18, 2011, the parties entered into an agreement. Referring to Mr. Wang
as Party A and Ms. Wang as Party B, the contract provided:

1. Both parties agree to jointly contribute about 1.5 million
(one million and five hundred thousand) Canadian dollars to purchase a land
with a size of about 5 acres located at 2973 BURNS RD V3C 3V4 in BC Canada
(Appendix 1: land lot plan). Among that amount,
Party A shall contribute 50%
of the funds and Party B shall contribute 50% of the funds
.

The above mentioned contribution of funds by both parties
includes all expenses relevant to the purchase of the land, including but not
limited to legal fees, fees for land registration and land transfer, etc.



3. Party A is responsible for all issues related to the land
purchase, including retaining a lawyer, making applications to the authorities
concerned, arranging for Property transfer, land title registration etc.

4. Party B shall be responsible for making timely payment for
land related costs that she should undertake.

5. Both parties rights to the land

Party A and Party B jointly own the said land lot, in
addition, they jointly possess all other rights/titles to the said land lot,
including but not limited to the possession, use and the revenue generated
therefrom.

Neither party has the right to limit, transfer or reduce the
rights that the other party has to the land without a written consent by that
party. Any loss or damaged caused to a party as a result of breach of contract
by the other party shall be compensated by the party in breach of the contract.

Both parties have the right to share all gains from the land
including but not limited to the increase in value of the land, rental income,
purchase and sale income, government subsidies etc. according to the proportion
of the contribution of the funds.

[Emphasis
added.]

[8]

In September 2011, Ms. Wang travelled to Canada and signed an
addendum, dated September 30, 2011, to the contract of purchase and
sale of the property. The addendum added her as a purchaser, established a
completion date of October 14, 2011, and recorded payment of a
deposit to the vendor of $75,000. It is not disputed that the funds for the
deposit were paid by Mr. Wang. While in British Columbia, Ms. Wang
took banking steps to facilitate the purchase, one of which was making the
power of attorney on October 8, 2011. Ms. Wang returned to China
on October 9, 2011.

[9]

The terms of the power of attorney are uncontroversial and I have set
out the essential provisions of it in para. 1. The purpose of making the
power of attorney, which is not determined by the judge, is somewhat more
difficult to address, yet is relevant to the central premise of Ms. Wang on
this appeal that the mortgage authorized by the power of attorney was to fund
her share of the purchase price in the event she could not fund it from China
in time for the closing. Ms. Wangs evidence on the issue, which she could
not rely on in any event given the judges low view of her credibility, was
that she was unaware of the power of attorney. Mr. Wangs testimony, as
described by the judge, was that:

[26]       he was concerned the
plaintiffs money might not arrive on time. As he had paid $75,000 in deposits
on the Property, he wanted to ensure he could complete the purchase. According
to the defendant, he told the plaintiff that in case her money did not arrive
on time he needed a power of attorney from her so that he could apply for a
mortgage and complete the purchase, and she agreed. The plaintiff and the
defendant attended before a notary public, Mr. Brar, on October 8, 2011,
and the plaintiff signed a power of attorney. Mr. Brar was not called by
either party to give evidence at the trial.

[10]

Where a judge has not made a finding of fact important to the case, it
is open to us to do so if that can be done safely on the record:
Hollis v.
Dow Corning Corp.
, [1995] 4 S.C.R. 634 at para. 33. I
consider in this case that this portion of Mr. Wangs evidence is reliable
for the purpose of this appeal; it makes sense in the context of the timing of Ms. Wangs
travel schedule and the looming completion date; it was not contradicted by Ms. Wang;
it is evidence given by Mr. Wang such that it does not lie in his mouth to
deny it now and he has not denied it, and his factum refers to the prospective
problem that her money may not arrive on time. I proceed, therefore, on the
basis that the power of attorney was given as a back‑stop in case Ms. Wangs
money did not arrive in time for the completion.

[11]

By October 13, 2011, no money had been received from Ms. Wang.
On that day, Mr. Wang applied for and obtained a mortgage on the property in
the amount of $570,000. Around this time the date for completing the purchase
was extended.

[12]

Mr. Wang received $750,000 from Ms. Wang by transfers on
October 14 and 17, 2011.

[13]

The purchase price was, in the end, $1,270,000. The purchase completed
on October 28, 2011, transferring the property to Mr. Wang and Ms. Wang
as joint tenants, paid for by way of a credit of the $75,000 deposit by Mr. Wang,
the mortgage proceeds of $570,000, and $651,000 of the $750,000 sent by Ms. Wang.
Two statements of adjustments  one for a transaction for $1,270,000 and
another for a transaction for $1,500,000  both record the mortgage proceeds
contribution of $570,000, and are dated October 14, 2011, but were
apparently signed later.

[14]

Thus, on the transaction that closed, the one with a price of
$1,270,000, Ms. Wang contributed $651,000 and her interest in the property
was burdened with the mortgage obligation. Mr. Wang paid $75,000 and his
interest was burdened with the mortgage obligation. (The balance of Ms. Wangs
$750,000 transfer to Mr. Wang is not accounted for in this litigation.)

[15]

Mr. Wang made all payments on the mortgage and when the principal
came due in 2016, repaid the principal outstanding. He has paid all
property taxes and maintenance expenses. There is a suggestion that the
property has been rented, so there may be receipts of off‑setting rental
income.

The Claim

[16]

Ms. Wang commenced the action in 2016. In it she sought a variety
of remedies including: a declaration that Mr. Wang holds his interest in
the property in a constructive trust for her; an order directing the registrar
of land titles to register the property solely in her name; in the alternative,
an order for an accounting and an order for disgorgement of profits; in the
alternative, damages for breach of contract, fraudulent misrepresentation,
conversion, and equitable compensation; and punitive damages.

[17]

Before us, Ms. Wang seeks: an order that Mr. Wang disgorge the
benefit he received from breaching his fiduciary duties to Ms. Wang, that
being his interest in the property; or in the alternative, an order that he
holds his interest in the property on a constructive trust for Ms. Wang, but
allowing for an accounting of his contribution; and in the further alternative,
a new trial. At the hearing of the appeal counsel for Ms. Wang focussed on
the remedy of disgorgement of the benefit, on the prophylactic principle.

The Reasons for Judgment

[18]

As I read the reasons for judgment, the judge did not fully grapple with
the implications of the existence of the power of attorney as they relate to Ms. Wangs
claim of a breach of fiduciary duty. The judge started in para. 2 by
referring to the claim, including for breach of fiduciary duty, but then almost
immediately after, in paras. 4 and 5, expressed her conclusion in
contractual terms:

[4]        For the following reasons, I have concluded that
the plaintiff has not established that the defendant acquired his interest in
the Property by fraud or breach of his contractual duties, or that the Property
should be transferred to her.

[5]        I have concluded that the
agreement between the parties is that they would share equally in the costs of
purchasing the Property, the expenses and all revenue generated by the
Property. I have concluded that the defendant breached the contract by failing
to account for rental revenues received from the Property. I have concluded the
appropriate remedy is that there be an accounting of each partys contribution,
and that the contributions be equalized. In my opinion, the plaintiff is not
entitled to any equitable relief.

[19]

The judge then turned to the background of the case. There, she recited
the circumstances of the making of the power of attorney, including Mr. Wangs
testimony to the effect he needed the power of attorney to enable him to apply
for a mortgage and complete the purchase in the event Ms. Wangs money did
not arrive in time.

[20]

After recording the background, the judge turned to the discussion,
addressing the claim in two parts  the claim for breach of contract and the
claim for equitable relief. She rejected the claim in contract. In doing so she
said:

[71]      As well, I do not
believe the plaintiffs evidence that she was unaware she signed a power or
attorney or that there was a mortgage on the Property. Nor do I believe the
plaintiff that the defendant took out the mortgage without her knowledge and
consent. As I stated earlier, it is apparent from the statement of adjustments
the plaintiff agreed she received that part of the purchase price was made up
of a mortgage in the amount of $570,000.

[21]

The judge then addressed the claims for equitable relief based on
allegations of fraudulent misrepresentations and breach of fiduciary duties.
She described the claim for breach of fiduciary duty as allegedly premised on a
fiduciary duty owed in regards to the purchase , and as a result of having [Ms. Wangs]
power of attorney. The judge first addressed the claim for breach of fiduciary
duty outside of the power of attorney. She reviewed the terms of the contract,
not the power of attorney, which indicated to her that Ms. Wang had not
relied on Mr. Wang and said:

[81]      The evidence establishes that this was not a
relationship built on trust, it was one formalized by contract.

[82]      As stated earlier, the plaintiffs evidence that
she trusted the defendant because he was from her home village is not credible,
given that the population of Shandong, China is 9 million people. I have been
provided with no authority that would support a finding that a sophisticated
businesswoman who owns a large corporation is owed fiduciary duties by an
individual she is purchasing an investment property with. This is particularly
so when the parties relationship is governed by a contract drafted by the plaintiffs
counsel.



[84]      The defendant was
responsible for managing the purchase of the Property pursuant to the August
Agreement. The fact that he did so does not create a fiduciary relationship
between the parties. This was a commercial arrangement; negotiated and executed
at arms length.

[22]

In the result the judge dismissed any claim of fiduciary duty resulting
from the contract.

[23]

The judge next addressed the import of the power of attorney and said,
in its entirety:

[86]      As stated earlier, I do not believe the plaintiffs
evidence that she did not know she was signing a power of attorney. The
evidence from the defendant is that Mr. Brar had them both review the
various documents, and that the plaintiff said she understood the power of
attorney prior to signing it. Also, as stated earlier, I do not believe the
plaintiffs evidence that she did not know about the mortgage. She has admitted
she was provided with a copy of the statement of adjustments which clearly sets
out that mortgage proceeds in the amount of $570,000 were used to purchase the
Property.

[87]      As a result, the
plaintiff has failed to establish that the defendant breached any fiduciary
duties he owed her as a result of the power of attorney.

[24]

The judge then, in the alternative, rejected the claim for equitable
relief on the basis that Ms. Wang had not come to court with clean hands,
relying on the fact her $750,000 was brought into Canada for tourist reasons,
not investment purposes. The judge inferred that bringing the money to Canada
designated tourist reasons is not a legal manner to transfer money to be
used for investment purposes.

Grounds of Appeal

[25]

Restating the grounds of appeal somewhat, Ms. Wang contends the
judge erred:

1.

in failing to find the power of attorney created a fiduciary duty on Mr. Wang
to Ms. Wang in his exercise of the power of attorney;

2.

in failing to find Mr. Wang breached that fiduciary duty in
exercising the power as he did; and

3.

in holding that an equitable remedy was barred by the clean hands
doctrine, and restricting the remedy to a contractual accounting.


Standard of Review and the Parties Positions

[26]

The parties agree that as to questions of law, we must ask ourselves
whether the judge was correct, and that as to questions of fact or mixed fact
and law we must ask whether the judge made an obvious (palpable) and material
(over‑riding) error:
Housen v. Nikolaisen
, 2002 SCC 33.
The parties do not agree, however, in the characterization of the errors
alleged.

[27]

Ms. Wang advances the proposition that a power of attorney (absent a
provision to the contrary) creates a fiduciary duty wherein use of the
instrument must be for the benefit of the donor over the attorneys self‑interest.
This submission, says Ms. Wang, raises questions of law as to the effect
of granting a power of attorney on the creation of a fiduciary duty, and the
content of the fiduciary duty. Ms. Wang then invites us to find that there
was a breach of that duty, and to order an equitable remedy. Addressing the
judges conclusion that, in any event, the doctrine of clean hands precludes an
equitable remedy, Ms. Wang says the judge erred in law in basing her
conclusion on matters not connected to the use of the power of attorney, and on
inferences of misconduct unsupported by the evidence. These issues, says Ms. Wang,
are to be decided on a standard of correctness.

[28]

Mr. Wang says the issue of the existence of a fiduciary duty is a
question of fact or mixed fact and law, to which the deferential standard
applies. He says that Ms. Wang knew he was using the power of attorney to
raise money from a mortgage even while she was contributing her share, and so
it must be taken that the power of attorney allowed him to use the mortgage for
his own contribution. Whether this is so, he says, depends on facts, meaning that
the correctness standard is inapplicable. On this view of the import of the
power of attorney, Mr. Wang did not breach a fiduciary duty and the claim
to an equitable remedy is defeated.

Discussion

Ground 1. The Power of Attorney and Existence of a Fiduciary Duty

[29]

It is not entirely clear from the reasons for judgment whether the judge
found there was no fiduciary duty, or whether she concluded there may have been
a fiduciary duty but there was no breach. I have explained that although the
judge mentioned the power of attorney, she did not discuss it. She found at para. 81
that the parties relationship was not founded on trust, and then said
cryptically in para. 87 that Ms. Wang had failed to establish a
breach of any fiduciary duty Mr. Wang owed her as a result of the power of
attorney.

[30]

Here we must consider whether the power of attorney created a fiduciary
duty. In my view, jurisprudence establishes that it does. In
Houston v.
Houston
, 2012 BCCA 300, Madam Justice Newbury discussed the
nature of powers of attorney. She observed at para. 26 that it is a type
of agency, and accepted that the power of attorney, being a grant of power from
the donor to the attorney, created a fiduciary duty (see para. 53). As
well, in
Easingwood v. Cockroft
, 2013 BCCA 182, I adopted the
fiduciary duty framework in discussing a power of attorney, the question in
that case being whether, in the circumstances, attorneys could create an
inter
vivos
trust on behalf of the donor. I refer also to
Canadian Aero
Service Ltd. v. OMalley
, [1974] S.C.R. 592, per Justice Laskin.

[31]

In
Egli v. Egli
, 2004 BCSC 529, Madam Justice Garson
(then of that court) discussed the competing theories that a power of attorney
creates a fiduciary duty: one that a power of attorney creates a fiduciary duty
by virtue of it being a form of agency, and the other, perhaps emerging, that a
conclusion there is a fiduciary duty in a particular attorney‑donor
relationship follows from satisfaction of the three conditions for a fiduciary
set out in
Frame v. Smith
, [1987] 2 S.C.R. 99: being that
the person (here attorney) has scope to exercise some discretion or power; the
person can unilaterally exercise this discretion or power to affect the legal
or personal interests of the beneficiary (here donor); and the beneficiary is
peculiarly vulnerable or at the mercy of the person.

[32]

With respect to a power of attorney, it appears to me that the three
Frame
characteristics will always exist, even if the discretion or power is narrowly
circumscribed by the instrument. In any case, these criteria are met in this
case. Mr. Wang was given power to transact interests in land without prior
permission, and Ms. Wang was at the mercy of the deals he might strike in
her name.

[33]

Mr. Wang contends that the power of attorney was, in this case,
just part of the contractual arrangement he had with Ms. Wang, and he
relies upon the judges finding that the relationship was not built on trust.

[34]

With respect, it appears to me the judge has answered the wrong question
in her para. 81. In considering whether a fiduciary duty was created by
the power of attorney, in the narrow scope of activity authorized by the
instrument, we are not concerned with the foundation of the parties
relationship, which assuredly was contractual. Rather, the question is whether,
in respect to authorizing Mr. Wang to create a mortgage over the donors
interests, Mr. Wang was bound by a fiduciary duty not to prefer himself
over Ms. Wang.

[35]

I can see no basis in law, or in this particular instrument, to
eliminate the fiduciary duty owed by Mr. Wang to Ms. Wang. It seems
clear to me that this power of attorney created a fiduciary duty owed by Mr. Wang
to Ms. Wang in respect to the discretion and power he was authorized to
use.

[36]

I conclude that as a question of law, Mr. Wang was bound, through
the power of attorney, to a fiduciary duty to Ms. Wang.

[37]

The question, then, is the content of that duty. The standard content of
a fiduciary duty was succinctly described by Professor Waters in The
Development of Fiduciary Obligations, in Rebecca Johnson et al., eds.,
Gérard
V. La Forest at the Supreme Court of Canada
, 19851997 (Winnipeg: Canadian
Legal History Project for the Supreme Court of Canada Historical Society, 2000,
81, at p. 83), adopted in
Strother v. 3464920 Canada Inc.
,
2007 SCC 24:

The other (the beneficiary) is
entitled to expect that the fiduciary will be concerned solely for the
beneficiarys interests, never the fiduciarys own.

[38]

Concerning the specific fiduciary duties of attorneys to donors, in
Easingwood,
I referred at paras. 7677 to the standard of the best interests of the
donor. Justice Garson was more expansive in
Egli
, saying:

82]       It is the attorneys
duty to use the power only for the benefit of the donor and not for the
attorneys own profit, benefit or advantage (
Chapman
). The
attorney can only use the power for his or her own benefit when it is done with
the full knowledge and consent of the donor (Robertson,
Mental Disability
and the Law in Canada
at 183). I am not aware of any authority that
detracts from this principle in circumstances where the benefit is conferred on
family members.

[39]

Thus, in the least, the fiduciary may still benefit in spite of the
existence of a fiduciary duty, provided the donor is not burdened by its
exercise; in such a circumstance there is no conflict of interest.

[40]

Here I can see no basis, including the contractual arrangement between Mr. Wang
and Ms. Wang, to stray from the standard content of a fiduciary duty.

[41]

I conclude this power of attorney, given to Mr. Wang, fixed him
with a fiduciary duty to use it for the benefit of Ms. Wang. While it is
possible that the exercise of the power might also benefit him, the hallmark of
compliance with the fiduciary duty was creation of benefit to her.

Ground 2. Did Mr. Wang Breach the Fiduciary Duty?

[42]

The judge found that Mr. Wangs actions did not breach any
fiduciary duty he owed under the power of attorney, and referred to the copy of
the statement of adjustments which set out the mortgage proceeds of $570,000
used to purchase the property. Mr. Wang interprets the statement of
adjustments as evidence of consent to the use Mr. Wang made of the power
of attorney, and the judge appears to have given some weight to that
proposition.

[43]

Doubtless it is open to a donor to consent to attorney behaviour that
may fall outside the limits of the empowering instrument, or that may appear to
favour the attorney over the donor. This is not such a case. While the judge
found Ms. Wang consented to Mr. Wang using the mortgage proceeds, it
is not clear to me that she was speaking of the time of completion of the sale
when Mr. Wang acted under the power of attorney. If so, the conclusion
stands contrary to the judges finding in para. 55, that [i]t is clear
from the August Agreement  that the parties intended to contribute equal
amounts of money to purchase the Property, and to a certificate signed by both
parties on October 9, 2011, referred to by the judge in para. 29,
in which each party committed to pay 50% of the purchase price. On the other
hand, if the judge was speaking of Ms. Wangs state of mind in November 2011,
when Mr. Wang delivered documents to her, I see no basis in the evidence
to justify extrapolating it to an earlier, pre‑completion, date, or to Mr. Wang.
It is to be remembered that Mr. Wang never alleged that Ms. Wang
consented to his use of the power of attorney to fund his own contribution. In
other words, I fail to see how the statement of adjustments is evidence of Ms. Wangs
consent to use of the mortgage proceeds as Mr. Wangs share of the
purchase price for completion, and I see no other evidence to this effect. On
the record, it cannot be said that Ms. Wang agreed Mr. Wang could use
the power of attorney to obtain a mortgage to satisfy
his
obligation to
contribute half of the purchase price, and I do not read the judges reasons
for judgment as making this finding.

[44]

The result of the transaction is that Ms. Wang contributed $750,000
to the purchase, of which $651,000 was transferred to the vendor, and obtained in
exchange a joint interest in the property subject to the burden of the
mortgage. Mr. Wang contributed $75,000 and obtained a joint interest in
the property subject to the burden of the mortgage. In short, the contribution
of the parties to the purchase was unequal in Mr. Wangs favour, by reason
of his use of the power of attorney. This seems to me to be a clear breach of
the fiduciary duty Mr. Wang owed Ms. Wang under the power of
attorney. The judge, by failing to address consent to use of the power of
attorney in this way, erred in law in finding there was no breach of the duty.

Ground 3. Remedy

[45]

On the conclusion that Mr. Wang breached his fiduciary duty to Ms. Wang,
Ms. Wang is entitled to an equitable remedy unless the clean hands
doctrine precludes it. The judge found that Ms. Wang lacked clean hands,
referring to what the judge found was false evidence tendered at trial, and to the
fact Ms. Wangs contribution came from China, at least in part, through
sums designated tourist reasons.

[46]

The clean hands doctrine decrees that [h]e who comes to equity must
come with clean hands:
Mayer v. Mayer
, 2012 BCCA 77. The
doctrine is narrowly applied, however, and does not entitle a court to canvass
all aspects of the partys behaviour known to the court. Its use must be kept
to the circle of behaviour related to the relief sought. In
DeJesus v.
Sharif
, 2010 BCCA 121 at para. 85, Chief Justice Finch adopted
this passage from
Snells Equity
, 30th ed. (London: Sweet & Maxwell,
2000) at 32:

The maxim ... must not be taken
too widely; Equity does not demand that its suitors shall have led blameless
lives.
What bars the claim is not a general depravity but one which has an
immediate and necessary relation to the equity sued for
, and is not
balanced by any mitigating factors.

He adopted, also, this
statement from
The Principles of Equitable Remedies
, 6th ed. (UK: Sweet
& Maxwell, 2001) at 169170:

... it must be shown, in order to
justify a refusal of relief, that there is such an immediate and necessary
relation between the relief sought and the delinquent behaviour in question
that it would be unjust to grant that particular relief. ... So it was once
emphasised that general fraudulent conduct signifies nothing; that general
dishonesty of purpose signifies nothing; that attempts to overreach go for
nothing; that an intention and design to deceive may go for nothing, unless all
this dishonesty of purpose, all this fraud, all this intention and design, can
be connected with the particular transaction, and not only connected with the
particular transaction, but must be made to be the very ground upon which the
transaction took place, and must have given rise to this contract.

[47]

I refer also to the reasons of Mr. Justice Smith in
Mayer
at
para. 86 for the same proposition:

the person seeking equitable
relief must be required to rely on the misconduct in order to vindicate his
claim

[48]

In this case, I consider that the judges conclusion that Ms. Wang
is barred from an equitable remedy because she does not come to the court with
clean hands is incorrect.

[49]

Mr. Wang did not plead this defence, nor address it in any way
until his closing submissions. That feature, alone, undermines the conclusion
that Ms. Wang should be driven from the judgment seat.

[50]

More importantly, neither of the bases offered by the judge for applying
the doctrine apply, and her conclusion on the legality of Ms. Wangs money
transfers appears to be formed by taking judicial notice of matters requiring
evidence.

[51]

The judges first reason for disentitling Ms. Wang from an
equitable remedy, that she did not believe Ms. Wangs evidence, does not
have a relation to the equity sued for:
Snells Equity
. In other words,
it does not come within the narrow ambit of the doctrines application
discussed in
DeJesus
and
Mayer
.

[52]

Nor does the apparent tourist designation of the funds received by Mr. Wang
come within that narrow ambit. Ms. Wang did not rely upon the impugned
conduct of sending money to Canada with an imprimatur of tourist reasons in
her claim of breach of fiduciary duty. Since Mr. Wang agreed he received
the required funds from her before completion, no further question of the money
transfer is engaged in this case.

[53]

Equally fatal to the use of the doctrine is the basis for the judges
finding of fault with respect to the money transfers. The judge inferred that the
designation tourist reasons amounted to illegality on the part of Ms. Wang.
By that I understand the judge considered the payments were illegal in Chinese
terms. I need not consider, and will offer no view, as to whether that is
sufficient to impugn a payment required to close a Canadian transaction, because
the judges view of the illegality, in any case, is unsupported by evidence of
Chinese law. Illegality under Chinese law is not a matter susceptible to
judicial notice and, if it be an inference, is an inference based on
speculation, not evidence.

[54]

Accordingly, I conclude the doctrine of clean hands does not bar Ms. Wang
from an equitable remedy.

[55]

The question then is what remedy should issue. Ms. Wang advocates
for the prophylactic remedy of disgorgement. Mr. Wang points to his re‑payment
of the principal amount of the mortgage when the mortgage came due, the
mortgage payments he made, and his payment of taxes and other property related expenses,
and says all that should follow is an accounting.

[56]

The leading authority on disgorgement is
Strother
. Starting at para. 75,
Justice Binnie for the majority observed that disgorgement has both a prophylactic
purpose and a restitutionary purpose. Justice Binnie adopted descriptions of
these two purposes:

[75]      Monarch seeks disgorgement of profit earned by
Strother and Davis. Such a remedy may be directed to either or both of two
equitable purposes. Firstly, is a
prophylactic
purpose, aptly described
as appropriating

for the benefit of the person to whom the fiduciary duty is
owed any benefit or gain obtained or received by the fiduciary in circumstances
where there existed a conflict of personal interest and fiduciary duty or a
significant possibility of such conflict:  the objective is to preclude the
fiduciary from being swayed by considerations of personal interest.

(
Chan v. Zacharia
(1984), 154 C.L.R. 178,
per
Deane J., at p. 198)

[76]      The second potential purpose is
restitutionary
,
i.e. to restore to the beneficiary profit which properly belongs to the
beneficiary, but which has been wrongly appropriated by the fiduciary in breach
of its duty. This rationale is applicable, for example, to the wrongful
acquisition by a fiduciary of assets that should have been acquired for a
beneficiary, or wrongful exploitation by the defendant of the plaintiffs
intellectual property. The restitutionary purpose is not at issue in the case
of Strothers profit. The trial judge rejected Monarchs claim that Darc
usurped a corporate opportunity belonging to Monarch (paras. 128, 179 and
187). This finding was upheld on appeal (para. 73).

[77]      The concept of the
prophylactic
purpose is
well summarized in the Davis factum as follows:

[W]here a conflict or significant possibility of conflict
existed between the fiduciarys duty and his or her personal interest in the
pursuit or receipt of such profits . . . equity requires disgorgement of any
profits received even where the beneficiary has suffered no loss because of the
need to deter fiduciary faithlessness and preserve the integrity of the
fiduciary relationship. [Emphasis omitted by Binnie J.; para. 152.]

Where, as here, disgorgement
is imposed to serve a prophylactic purpose, the relevant causation is the
breach of a fiduciary duty and the defendants gain (not the plaintiffs loss).
Denying Strother profit generated by the financial interest that constituted
his conflict teaches faithless fiduciaries that conflicts of interest do not
pay. The
prophylactic
purpose thereby advances the policy of equity,
even at the expense of a windfall to the wronged beneficiary.

[Emphasis
in Original]

[57]

Ms. Wang advances a claim for disgorgement of profits for both a
restitutionary and prophylactic purpose  restitutionary to the degree that she
had her money invested in the property but Mr. Wang did not, denying her
the advantage he had of being able to use the contribution sum elsewhere, and
prophylactic because in todays terms and considering only the parties
positions in this property, she has not suffered loss because the burden of the
mortgage did not transmute into a financial drain on her resources but Mr. Wang
has profited.

[58]

Mr. Wang resists a prophylactic approach, observing that Ms. Wang
is now in exactly the same position she would have been in but for Mr. Wangs
actions in placing a mortgage on the property. He advances the restitutionary
principle contemplated in
Hodgkinson v. Simms
, [1994] 3 S.C.R. 377,
and urges us to apply the approach followed in
Olson v. Gullo
(1994), 17 O.R. (3d) 790
(C.A.), leave to appeal refd [1994] 3 S.C.R. xi;
MacDonald
Estate (Re)
(1994), 95 Man. R. (2d) 123 (C.A.);
Mady
Development Corp. v. Rossetto
, 2012 ONCA 31; and
Rochwerg v.
Truster
(2002), 58 O.R. (3d) 687 (C.A.).

[59]

I acknowledge that there is a large degree of discretion in selecting a
suitable remedy, and that the Ontario and Manitoba cases advanced by Mr. Wang
decline disgorgement. With the exception of
Mady Development
, each of
those cases is a case of partnership, which brings a pre‑existing relationship
to the question of remedy and may be seen as mitigating the need to sanction
the faithless fiduciary. In respect to
Mady Development
, a case concerning
the reasonableness of an arbitrators award in an employment dispute, I am
not persuaded that it sets out a rule of general application.

[60]

In contrast to the case of a partnership, we are concerned here with a
breach of fiduciary duty at the time the parties became joint owners of the
property. To decline an equitable remedy is to ignore the deterrent principle,
to ignore Ms. Wangs extra risk when the transaction completed, and to
ignore the potential inherent in Mr. Wangs uncommitted resources at the
time of completion.

[61]

Considering both Mr. Wangs use of the mortgage proceeds to fund
his interest in the property and his relatively small contribution to the
purchase price, I can see no good reason to deny the common remedy of
disgorgement.

[62]

Mr. Wang contributed $75,000 to the purchase, about 6% of the
purchase price. In my view Mr. Wang is entitled to a beneficial interest
in the property to that degree, and return of the principal amount of the
mortgage which he has paid. His interest in the property beyond 6% should be
held in a constructive trust for Ms. Wang, provided also there is a charge
in Mr. Wangs favour of $570,000. I would not allow Mr. Wang to
recover interest paid on the mortgage because his placement of the mortgage is
the very breach of fiduciary duty calling for a remedy. To the extent Mr. Wang
has paid taxes or expenses on account of the property, and received rental
incomes, there should be an accounting and payment from one party to the other
as that accounting indicates.

[63]

At the hearing of the appeal we did not receive submissions on the
details of a disgorgement order as it relates to accounting for Mr. Wangs
legitimate interest and monies paid on account of the property (including redemption
of the mortgage) post‑completion. Further, these comments are made on the
premise that the remedy contemplated does not negatively affect Ms. Wang,
that is, that the property has been rising in value.

[64]

I have described here only in general terms the nature of the interests
that should result from an order, in my view. The parties may be able to agree
on a form of order that accomplishes what has been described. Absent agreement,
I would receive further submissions concerning remedy.

Conclusion

[65]

I would allow the appeal, with a direction that the terms of the
remedial order in favour of Ms. Wang are to be the subject of further
submissions, absent agreement by the parties on the terms of the order.

The Honourable Madam Justice Saunders

I agree:

The Honourable Mr. Justice
Harris

I agree:

The Honourable Madam Justice Dickson


